SENTENCIA
Evaluados los planteamientos de las partes, los memo-randos y los documentos anejos, se confirma la sentencia desestimatoria del Tribunal de Circuito de Apelaciones fe-chada 7 de mayo de 1996 que determinó correctamente que el recurso apropiado debió ser un “certiorari”, no apelación, y aquél fue presentado fuera de término pues la moción, para solicitar enmiendas y determinaciones de hecho y con-clusiones de derecho adicionales, no tuvo efecto interruptor.
Lo pronunció el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río no intervinieron. La Juez Asociada Señora Naveira de Rodón se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*861— O —